DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Note
This Office Action is in response to application filed on 04/25/2022 and preliminary amendment filed on 08/02/2022, where claims 2-13 are added; and claims 1-13 are currently pending.

Allowable Subject Matter
Claims 1-3, 7, 10, 12, and 13 are allowed over the cited prior art.

The following is an examiner’s statement of reasons for allowance: regarding independent claims 1, 12, and 13, each of the US Patent Application Pub. No. 20140087685 (Kellond), the US Patent Application Pub. No. 20120274508 (Brown), the US Patent Application Pub. No. 20110255379 (Vidal), the US Patent Application Pub. No. 20050135198 (Wellen) discloses a wearable device comprising a stopwatch functionality, wherein at least Wellen discloses a rotatable mechanism.  The non-patent literature “Time Timer for iPad” (TimeTimer) teaches displaying a stopwatch interface with analog representation of time in different scales.  However, neither alone nor in combination, the above cited prior art teach in response to detecting a rotational movement of a hardware rotatable input mechanism, reposition a second analog representation of time, that is different from a first analog representation of time, on a display of the device relative to the first analog representation of time in the context of a timer user interface as presented in claims 1, 12, and 13.  For the above reason(s), claims 1-3, 7, 10, 12, and 13 are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Rejections – 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6, 8, 9, and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 4-6 are rejected because claim 4 recites the limitation of “in response to detecting the rotational movement of the hardware rotatable input mechanism: reducing a size of the first analog representation of the time”, which is not supported by the specification.  Based on applicant’s remarks, see pg. 6, filed on 08/02/2022, that the support can be found in at least para. [0174]-[0176] and figs. 6O and 6P.  However, the cited portion of the specification and the drawings are directed to in response to receiving a vertical swipe input, reduce the size of analog dials 632 and 638 and display a list of lap time 628.  Therefore, there is no disclosure of reducing size of the analog representation of time in response to a rotational movement of the hardware rotatable input mechanism.  The specification also does not define the touch-sensitive surface of device 600 as the hardware rotatable input mechanism.  As such, the recited subject matter above fails to comply with the written description requirement.
Claims 5 and 6 are rejected to as having the same deficiencies as the claim each depends from.

Claim 5 is rejected because it recites the limitation of “while reducing the size of the first analog representation of the time, maintain size of the second analog representation of the time”, which is not supported by the specification.  Based on applicant’s remarks, see pg. 6, that the support can be found in at least para. [0174]-[0176] and figs. 6O and 6P.  However, the cited portion of the specification and the drawings do not disclose such subject matter.  In fact, the specification is silent with respect to this limitation.  Therefore, there is no disclosure of reducing size of the first analog representation of time while maintaining size of the second analog representation of time in response to detecting the rotational movement of the hardware rotatable input mechanism.  As such, the recited subject matter above fails to comply with the written description requirement.

Claim 6 is rejected because it recites the limitation of “the reduced size of the first analog representation of time substantially corresponds to a size of the second analog representation of the timer representation”, which is not supported by the specification.  Based on applicant’s remarks, see pg. 6, that the support can be found in at least para. [0174]-[0176] and figs. 6O and 6P.  However, the cited portion of the specification and the drawings do not disclose such subject matter.  In fact, the specification is silent with respect to this limitation.  Therefore, there is no disclosure of the reduced size of the first analog representation of time being substantially corresponds to size of the second analog representation of time.  As such, the recited subject matter above fails to comply with the written description requirement.

Claims 8 and 9 are rejected because claim 8 recites the limitation of “in response to detecting the rotational movement, ceasing to display the digital representation”, which is not supported by the specification.  Based on applicant’s remarks, see pg. 6, that the support can be found in at least para. [0174]-[0176] and figs. 6O and 6P.  However, the cited portion of the specification and the drawings do not disclose such subject matter.  In fact, the specification is silent with respect to this limitation.  Therefore, there is no disclosure of ceasing to display digital representation in response to detecting rotational movement of the hardware rotatable input mechanism.  As such, the recited subject matter above fails to comply with the written description requirement.
Claim 9 is rejected to as having the same deficiencies as the claim it depends from.

Claim 11 is rejected because it recites the limitations of “receiving data corresponding to one or more lap times; and in response to the rotational movement of the hardware rotatable input mechanism and after receiving the data corresponding to one or more lap times, displaying a list of lap times”, which is not supported by the specification.  Based on applicant’s remarks, see pg. 6, that the support can be found in at least para. [0174]-[0176] and figs. 6O and 6P.  However, the cited portion of the specification and the drawings only provide support for displaying a list of lap time 628 in response to receiving a vertical swipe input.  The cited portion and figures provide no disclosure that the list is presented in response to receiving input from the hardware rotatable input mechanism, and certainly provide no disclosure for receiving the data corresponding to one or more lap times.  Therefore, there is no disclosure of the above limitations.  As such, the recited subject matter above fails to comply with the written description requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20150253735 (Watterson) – discloses a watch with a plurality of analog sections for tracking multiple parameters.
US 20070165553 (Steinmann) – discloses a wearable device having a touch screen display comprising the function of a timer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Primary Examiner, Art Unit 2144